UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1203



SARA MUSSIE,

                                                           Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION       SERVICE;
JOHN ASHCROFT, Attorney General,

                                                          Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A-72-415-605)


Submitted:     July 20, 2001                 Decided:   August 1, 2001


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Diane McHugh-Martinez, LAW OFFICE OF MCHUGH-MARTINEZ, Washington,
D.C., for Petitioner. Stuart E. Schiffer, Acting Assistant Attor-
ney General, Margaret J. Perry, Senior Litigation Counsel, Julia K.
Doig, Office of Immigration Ligitation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sara Mussie, a native and citizen of Ethiopia, petitions for

review of a final order of the Board of Immigration Appeals (Board)

denying her motion to reopen deportation proceedings based on a

claim for protection under the United Nations Convention Against

Torture   and   Other   Cruel,   Inhuman,   or   Degrading   Treatment   or

Punishment.

     Mussie contends that the Board abused its discretion in find-

ing that she failed to establish a prima facie case that it is more

likely than not that she would suffer torture if returned to either

Germany or Ethiopia.      See Stewart v. INS, 181 F.3d 587, 595 (4th

Cir. 1999); 8 C.F.R. § 208.16(c)(2) (2001).         We have reviewed the

administrative record and the Board’s decision and find no abuse of

discretion in its refusal to grant the motion to reopen.            See 8

C.F.R. § 208.18(b)(2)(ii).

     Accordingly, we affirm the Board’s denial of relief.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                     2